DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-38, 40, 42, and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 35 recites the broad recitation fluorinated polyolefin and/or chlorinated polyolefin, and the claim also recites multiple species (e.g., PVdF) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 36 recites the broad recitation conductive carbon-based material, conductive metal, conductive polymer, and the claim also recites multiple species (e.g., carbon black, aluminum powder, etc.) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 37 recites the broad recitation metal oxide, a non-metal oxide, a metal carbide, a non-metal carbide, and inorganic salt, and the claim also recites multiple species (e.g., magnesium oxide) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 38 recites the broad recitation polymer matrix, and the claim also recites fluorinated/chlorinated polyolefin which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 40 recites the broad recitation 2 or more, and the claim also recites 3 or more and 8 or less which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 42 recites the broad recitation of 80% or more, and the claim also recites 80% or more and 300% or less which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 46 recites the broad recitation power source, and the claim also recites multiple species (e.g., elective vehicle) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Instant claim recites as measured under item “2.4” of the description. However, it is unknown what specific limitations are supposedly imported into the claim. For the purposes of clarity, the express limitations should be recited in the claim.
Claim 42 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Instant claim recites as measured under item “2.7” of the description. However, it is unknown what specific limitations are supposedly imported into the claim. For the purposes of clarity, the express limitations should be recited in the claim.
Claims 35-38, 40, 42, and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding instant claims, the phrase "preferably" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34-46 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 9,627,722) in view of Lai (CN 108682864).
Regarding claim 34, Fan teaches a positive temperature coefficient (PTC) film and positive electrode comprising:
a current collector 11;
a PTC film 12 (safety coating); and
an electroactive material layer 13 (Fig. 1).
The PTC film includes no less than about 50 wt.% barium titanate (inorganic filler), no greater than about 50 wt.% polyamide-imide (polymer matrix), and no greater than about 5 wt.% conductive material (claim 10), which overlaps Applicant’s claimed range of 10-60 wt.%, 35-75 wt.%, and 5-25 wt.% for inorganic filler, polymer matrix, and conductive material, respectively. The positive active material is LiNieMnfCo1-e-fO2, where e and f are each independently range from about 0 to 0.95 (col. 22, lines 50-55). The current collector for the cathode is aluminum foil (col. 20, line 51-53). Figure 1 to Fan is provided below.

    PNG
    media_image1.png
    234
    562
    media_image1.png
    Greyscale

Fan does not teach the metal current collector is porous aluminum.
Lai, directed to a lithium battery current collector, teaches a porous aluminum foil with a material layer having an electrical resistance positive temperature effect (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a porous aluminum foil in order to have the material layer partially embedded in the pores of the metal foil and have high bonding strength (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited mass weights for the PTC film composition and the recited lithium nickel oxide stoichiometry because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claim 35, Fan teaches, in an alternate embodiment, the PCT film may include filler (claim 12), where the filler is a polymer (claim 13), and more specifically polyvinylidene fluoride (claim 14).
Regarding claim 36, Fan teaches the conductive material is carbon black (col. 12, lines 47-53).
Regarding claim 37, Fan teaches barium titanate (col. 4, line 65), a metal oxide.
Regarding claim 38, Fan teaches crosslinked polymers (col. 6, lines 19-27).
Regarding claim 39, Fan teaches the PTC film includes no less than about 50 wt.% barium titanate (inorganic filler), no greater than about 50 wt.% polyamide-imide (polymer matrix), and no greater than about 5 wt.% conductive material (claim 10), which is significantly close to Applicant’s claimed range of 15-45 wt.%, 50-75 wt.%, and 5-20 wt.% for inorganic filler, polymer matrix, and conductive material, respectively. See MPEP 2144.05.
Regarding claim 40, Fan teaches the PTC film comprises no more than about 20 wt.% conductive material (col. 13, lines 4-8). If the PTC film comprises no more than about 50 wt.% polymer (col. 10, line 21-27), then the ratio would be at least about 2.5.
Regarding claim 41, Lai teaches the current collector has a thickness of 1-25 µm (para 0009), which overlaps Applicant’s claimed range of 4-16 µm. See MPEP 2144.05.
Regarding claim 42, based on the materials of construction, the recited elongation percentage would be present and Lai teaches a total thickness electrode thickness of 35 ± 2 µm (Example 1).
Regarding claim 43, Fan teaches a lithium ion battery (col. 1, lines 20-21).
Regarding claims 44 and 45, battery module and battery packs are commonly known in the art.
Regarding claim 46, Fan teaches an electric vehicle (col. 1, lines 24-25).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ebisuzaki et al. (US 2018/0026301) teaches a PCT layer with 10 vol% conductive material, 50 vol% insulating inorganic substance, and 40 vol% polymer (Table 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723